UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: June 17, 2017 to July 17, 2017 Commission File Number of issuing entity: 333-190246-09 Central Index Key Number of issuing entity: 0001621379 JPMBB Commercial Mortgage Securities Trust 2014-C24 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-190246 Central Index Key Number of depositor: 0001013611 J.P. Morgan Chase Commercial Mortgage Securities Corp. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000835271 JPMorgan Chase Bank, National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000312070 Barclays Bank PLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001089877 KeyBank National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001628601 Column Financial, Inc. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001587045 RAIT Funding, LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001660492 GE Capital US Holdings, Inc. (successor in interest to certain obligations of General Electric Capital Corporation) (Exact name of sponsor as specified in its charter) Bianca Russo (212) 648-0946 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3939252 38-3939253 38-7120308 (I.R.S. Employer Identification No.) c/o Wells Fargo Bank,
